DETAILED ACTION
This office action is in response to an amendment filed 4/4/2022 wherein claims 16-36 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has amended the claims such that claims 16-31 are no longer rejected under 35 U.S.C. 112(a) and 35 U.C.S. 112(b). However, the entry of the most recent amendment introduce additional 112(b) issues noted below.
Applicant's arguments filed 4/4/2022 with respect to prior art Breed have been fully considered but they are not persuasive
Applicant argues that Breed fails to disclose the claimed illumination. Specifically, Applicant argues "Among other distinctions, the cited Breed reference fails to teach or suggest a lighting device that is “configured to illuminate specific areas, including a near field (N) and a far field (F),” as recited in independent claims 16 and 31. That is, Breed does not disclose a single lighting device that provides both near field (N) and far field (F) illumination. Rather, Breed utilizes lighting devices with a fixed lighting angle, such that multiple lighting devices or a combination of lighting devices with near-filed ultrasonic/radar devices must be used to detect occupants in various areas of the interior of the motor vehicle." The examiner respectfully disagrees. 
	Breed discloses near and far field illumination because Breed discloses that a beam of radiation (illumination) can be swept through the entirety of the passenger compartment. ¶0260 (cited in the non-final office action, page 15) describes "Further, a mechanism for moving a beam of radiation through a passenger compartment of the vehicle occupied by the occupant, i.e., a scanning system, can be used". One of ordinary skill in the art would readily appreciate that this can comprise near field illumination and far field illumination, as the entirety of the compartment is scanning included the region closest to the light source and the region further from the light source. There is nothing in the claim precluding such an interpretation, as the claim simply states that specific areas "including a near field (N) and a far field (F)" are illuminated with no further limitations to delineate or differentiate the "near field" and "far field" from an area closer to a light source and an area further away from the light source. Breed does disclose using multiple light sources for illuminating different areas, but Breed additionally discloses a scanning system with a single beam of radiation illuminating different areas instead and/or in addition to multiple light sources. 
	Even if Breed did not disclose the sweeping of a single scanning beam, it is clear from Breed that a single transmitter (lighting device) will illuminate a "near field" and a "far field" relative to the transmitter. For example, as seen in Fig.8A of Breed a transmitter (49) generates a cone of illumination encompassing a region including a "near field" area close to the transmitter/receiver (49/50) and a "far field" area further away from the transmitter/receiver (49/50). Furthermore Breed discloses that a single transducer may include one or more LEDs within a single package: "(i.e. the LEDs and imager are in the same housing)" [¶0801], "four transducer assemblies are positioned around the seat to be monitored, each can comprise one or more LEDs with a diverging lenses and a CMOS array" [¶0419]. The examiner notes that this parallels the instant application's specification, which describes two separate LEDs as a part of a single transmitter [Fig.1b, ¶0058]. 
	Furthermore, there is nothing in the claim restricting the "lighting device" to being a single light source such as an LED. As claimed, the "lighting device... configured to  illuminate specific areas, including a near field (N) and a far field (F)" can be interpreted as two separate lighting sources. Note the context of this limitation within the claim: "wherein the lighting device is configured to illuminate specific areas, including a near field (N) and a far field (F), in the motor vehicle using at least one of an optical element of the optic system, at least one additional lighting device and an additional camera system." Under broadest reasonable interpretation of the claim, the lighting device illuminates the specific near are far areas using at least one (and thus under BRI encompassing two or more) lighting devices. 
	For these reasons as a whole, the arguments are not persuasive and the claims are rejected as outlined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 32, 33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 23, line 3 states “the included data”. There is no antecedent basis for this term rendering the claim indefinite. 

In regard to claim 24, line 5 states “the mobile device”. There is no antecedent basis for this term rendering the claim indefinite. 

In regard to claim 32, line 1 states “object detection device of claim 1”. However as claim 1 has been cancelled, there is no antecedent basis for the object detection device claim 1 rendering the claim indefinite. 

In regard to claim 33, line 1 states “object detection device of claim 1”. However as claim 1 has been cancelled, there is no antecedent basis for the object detection device claim 1 rendering the claim indefinite. 

In regard to claim 35, line 2 states “pulse frequency or pulse length of wherein”. It is unclear as to what is being claimed here. Specifically, the claim appears to be specifying a pulse frequency of pulse length of something, however it is unclear as to what these limitations refer (of what?). Additionally, line 2 states “below the visible light”. There is no antecedent basis for this term rendering the claim indefinite. The metes and bounds of this claim therefore cannot readily be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2007/0262574) (hereinafter Breed) in view of the level of skill in the art.

In regard to claim 16, Breed discloses an object detection device for detecting at least one moving object in the interior of a motor vehicle [¶0071; determining whether human occupants are present in a passenger compartment of the vehicle, illuminating at least a portion of the interior space with electromagnetic radiation and controlling a reactive system based on the determination as to whether any objects are present in the interior space and the information about the object or objects when present in the interior space. ¶0181; occupant position and location sensor can be used to determine the location of the occupant's eyes and determine whether the occupant is conscious, i.e., whether his or her eyes are open or closed or moving], comprising: 
	a camera system comprising at least one sensor for converting electromagnetic radiation into electrical signals [¶0166; Transducer 8 can also be a source of electromagnetic radiation, such as an LED, and transducers 6 and 10 can be CMOS, CCD imagers or other devices sensitive to electromagnetic radiation or fields] and a lighting device with at least one light source [¶0291; The source of illumination is typically one or more infrared LEDs and if infrared, the images are typically monochromic, although color can effectively be used when natural illumination is available. ¶0419; LED emits a controlled angle, 120° for example, diverging cone of infrared radiation that illuminates the occupant from both sides and from the front and rear. ¶0591-¶0597] and an optic system [¶0416;  optical interior vehicle monitoring sensors ... sensors are optical. ¶0901; image device may include a focusing system which focuses the images onto optical arrays and analyzes the focused images. ¶0953; One or more optical scanners 502, including a light transmitter and receiver, are arranged on the ceiling of the container and can be arranged to scan the upper surfaces of the boxes 503, possibly by moving the length of the container 480, or through a plurality of such sensors]; and 
	a control or regulating device which is designed to receive the electrical signals from the camera system [¶0262; processor 109 is embodied with the pattern recognition algorithm thus trained to identify whether a person is the authorized individual by analysis of subsequently obtained data derived from optical images. ¶0267;  active pixel camera 101 obtains images of the environment and provides the images or a representation thereof, or data derived therefrom, to a processor 102. The processor 102 determines at least one characteristic of an object in the environment based on the images obtained by the active pixel camera 101, e.g., the presence of an object in the environment, the type of object in the environment, the position of an object in the environment, the motion of an object in the environment and the velocity of an object in the environment] to generate control commands and to transmit them to the camera system or a further device [¶0262-0265; processor 109 can be trained to determine the position of the individuals included in the images obtained by the optical image reception device, as well as the distance between the optical image reception devices and the individuals... another component in the vehicle can be affected or controlled based on the recognition of a particular individual. For example, the rear view mirror, seat, seat belt anchorage point, headrest, pedals, steering wheel, entertainment system, ride quality, air-conditioning/ventilation system can be adjusted], 
	wherein the lighting device is configured to illuminate specific areas, including a near field (N) and a far field (F), in the motor vehicle [¶0260; mechanism for moving a beam of radiation through a passenger compartment of the vehicle occupied by the occupant, i.e., a scanning system, can be used. Fig.49, ¶0190; sensor system 9 closer to the user's head than sensor system 8. ¶0166; Elements 6, 8, 10, although described as transducers, are representative of any type of component used in a wave-based or electric field analysis technique, including, e.g., a transmitter, receiver, antenna or a capacitor plate. ¶0291. ¶0591-¶0595. ¶0419; four transducer assemblies are positioned around the seat to be monitored, each can comprise one or more LEDs with a diverging lenses and a CMOS array... LED emits a controlled angle, 120° for example, diverging cone of infrared radiation that illuminates the occupant from both sides and from the front and rear. Fig.8A; transmitter (49) generates a cone of light which illuminates a near range and a far range relative to the transmitter] using at least one of an optical element of the optic system, at least one additional lighting device and an additional camera system [¶0254; infrared transmitter and a pair of optical receivers are used to capture the reflection of the passenger. ¶0257; transmitter/receiver assembly 49, 51 comprises an optical transducer, which may be a camera and an LED, that will frequently be used in conjunction with other optical transmitter/receiver assemblies such as shown at 50, 52 and 54. ¶0419; four transducer assemblies are positioned around the seat to be monitored, each can comprise one or more LEDs with a diverging lenses and a CMOS array. ¶0591-¶0595], wherein at least one of the optical element of the optic system, the at least one additional lighting device and the additional camera system is positioned in the vicinity of the object [Fig.8A through Fig.8D, ¶0419; four transducer assemblies are positioned around the seat to be monitored, each can comprise one or more LEDs with a diverging lenses and a CMOS array], wherein the electrical signals contain at least one distance information for a plurality of object points detected by the camera system [¶0265; processor 109 can be trained to determine the position of the individuals included in the images obtained by the optical image reception device, as well as the distance between the optical image reception devices and the individuals. ¶0596-¶0599; by knowing which pixels were illuminated by the reflected light ray along with the geometry of the vehicle, the distance to the point of reflection off of the object can be determined... determining the size or focus of the received pattern, the distance to the object can be determined],
	wherein the illumination, a detection of a localization of the object or of the object points or the activation of at least one of the lighting devices or camera systems is determined by a state of the motor vehicle [¶0068; Information about the object(s) may be used for numerous purposes including controlling one or more reactive systems coupled to the processor and controlled thereby based on the determination as to whether an object is present in the interior space and the information about the object when present in the interior space. ¶0069; determining whether any objects are present in the interior space based on analysis of the images and when one or more objects are determined to be present, obtaining information about the object or objects based on analysis of the received images. ¶0942; light sensor which measures any part of the visible or infrared part of the spectrum and is calibrated to the ambient light inside the container when the door is closed and which then triggers when light is detected above ambient levels and door is closed. ¶0729; If the system determines that there is a reasonable probability that the driver has fallen asleep, for example, then it can turn on a warning light], the state of the motor vehicle being determined by at least one of a speed, an acceleration, a vehicle seat occupancy [¶0584; For a simplified occupant position measuring system, a combination of seatbelt spool out sensor, seat belt buckle sensor, seat back position sensor, and seat position sensor (the “seat” in this last case meaning the seat portion) can be used either together or as a subset of such sensors to make an approximation as to the location of the driver or passenger in the vehicle. This information can be used to confirm the measurements of the electric field, ultrasonic and infrared sensors or as a stand-alone system], a vehicle seat position, a vehicle seat orientation, a lighting, and a lighting of the vehicle interior [¶0450; if there are significant variations in the intensity of light within the vehicle, and thereby from pixel to pixel, such as would happen when sunlight streams and through a window, the camera can automatically adjust and provide the optimum exposure on a pixel by pixel basis], or by at least one of a state of the environment of the motor vehicle [¶0627-¶0630; In the event of an accident, the electronic system associated with the telematics system interrogates the various interior monitoring system memories in processor 20 and can arrive at a count of the number of occupants in the vehicle, if each seat is monitored, and, in more sophisticated systems, even makes a determination as to whether each occupant was wearing a seatbelt and if he or she is moving after the accident... EMS operator knows that there has been an accident, he or she can send a command to the vehicle to control components in the vehicle to cause the components send images and other data so that the situation can be monitored. ¶0281], the state of the environment of the motor vehicle being determined by at least one of weather, day, night [¶0281; ECU can turn the LED ON and OFF and compare the resulting images. If the image with LED ON is significantly brighter, then it is identified as nighttime condition and the LED will remain ON; otherwise, it is identified as daytime condition and the LED can remain OFF], roadway, traffic sign and a traffic situation [¶0627-¶0630. ¶0539. ¶0976-¶0977].
	The examiner notes multiple embodiments of Breed were cited as disclosing the features of the claim. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the multiple embodiments of Breed in a single system in order to allow for a variety of  improved techniques for monitoring interior spaces in vehicles [Breed ¶0061-¶0071, ¶0234, ¶0863-¶0865, ¶1002]. Specifically, as noted by Breed a variety of sensors and systems can be used for a variety of vehicle application purposes and one of ordinary skill in the art would readily appreciate that combining the multiple embodiments would result in a system that benefits from the advantages of each respective embodiment. 

In regard to claim 17, Breed discloses the object detection device according to claim 16. Breed further discloses, 
	wherein the lighting device of the camera system, the additional lighting device or the lighting device of the additional camera system comprises more than one light source [¶0291, ¶0419; four transducer assemblies are positioned around the seat to be monitored, each can comprise one or more LEDs with a diverging lenses and a CMOS array], wherein each light source can be activated independently from each another [¶0331. ¶0281, ¶0591-¶0602] depending on the state of the object, the state of the motor vehicle or the state of the environment of the motor vehicle [¶0281; ECU can turn the LED ON and OFF and compare the resulting images. If the image with LED ON is significantly brighter, then it is identified as nighttime condition and the LED will remain ON; otherwise, it is identified as daytime condition and the LED can remain OFF] or a distance of the object to the camera system including the sensor of the camera system, or to the additional camera system including a sensor of the additional camera system [¶0591-¶0602].

In regard to claim 18, Breed discloses the object detection device according to claim 16. Breed further discloses, 
	wherein the control or regulating device changes the illumination of different areas in the interior of the motor vehicle based on the state of the object, the state of the motor vehicle or the state of the environment of the motor vehicle [¶0281, ¶0539, ¶0591-¶602] or a distance of the object to the camera system including the sensor of the camera system, or to the additional camera system including a sensor of the additional camera system [¶0591-¶0602].

In regard to claim 19, Breed discloses the object detection device according to claim 16. Breed further discloses, 
	wherein the illumination, the detection of a localization of the object or of the object points or the activation of at least one of the lighting devices or camera systems is determined by the state of the object [¶0729; If the system determines that there is a reasonable probability that the driver has fallen asleep, for example, then it can turn on a warning light. ¶0591-¶0602], wherein the state of the object is determined by at least one of a size, weight [¶0324], breathing, heartbeat [¶0534], temperature [¶0241-¶0243], acceleration, movement [¶0729] and physical fitness of a vehicle occupant.

In regard to claim 20, Breed discloses the object detection device according to claim 16. Breed further discloses, 
	wherein the lighting device of the camera system, a lighting device of the additional camera system, the additional lighting device, the camera system or the additional camera system is at least partially attached to or integrated in a dashboard [¶0324], a center console including a retractable or movable center console, a windshield, a roof, a headliner, a handle, an A-pillar [¶0172], a B-pillar, a C-pillar, a door component, above a door, a housing including a dome-shaped housing in the region of the vehicle center on the roof or headliner, a display device, a vehicle occupant seat including a head part, a foot compartment or an armrest of the vehicle occupant seat, a restraint system for the vehicle occupant, a positioning mechanism including a motor-driven positioning mechanism, a trim [¶0169] and/or the further device.

In regard to claim 21, Breed discloses the object detection device according to claim 20. Breed further discloses, 
	wherein the lighting device is integrated in the display device and comprises light sources distributed over a display area of the display device [¶0286, ¶0414, ¶0571], wherein the light sources of the display device comprise groups of emitters or regions with different spectral emission areas, which are designed to be able to provide light in at least part of a spectral range used for object detection [¶0212. ¶0161], or additionally comprise spectral emitters for the spectral range of object detection [¶0439-¶0440].

In regard to claim 22, Breed discloses the object detection device according to claim 16. Breed further discloses, 
	wherein the optic system comprises guides or rotating wheels for exchanging or displacing the optical element or actuator means for inducing movements, or the optical element of the optic system comprises lenses [¶0188, ¶0413, ¶0465], filters [¶0277], adaptive optics, active optical elements or mirrors

In regard to claim 23, Breed discloses the object detection device according to claim 16. Breed further discloses, 
	further comprising a computer or control unit designed to evaluate by an object localization algorithm or an object detection algorithm the electrical signals or the included data [¶0672, ¶0712-¶0715].

In regard to claim 24, Breed discloses the object detection device according to claim 16. Breed further discloses, 
	wherein the control or regulating device is designed to control or coordinate the camera system [¶0194-¶0196], the additional camera system, the lighting device of the camera system, the additional lighting device, the lighting device of the additional camera system, the at least one additional sensor, the further device or the mobile device.

In regard to claim 25, Breed discloses the object detection device according to claim 16. Breed further discloses, 
	wherein the illumination can be determined via at least one of a spectral frequency [¶0156], an amplitude [¶0156], a duration [¶0220], a polarization [¶0594] and an intensity of the illumination [¶0156, ¶0161].

In regard to claim 26, Breed discloses a method for operating the object detection device according to claim 16 [see the rejection of claim 16], the method comprising: 
	acquiring a signal or data [¶0163; receiver will produce a signal representative of the returned waves or energy signals which will thus constitute an absorption signal as it corresponds to the absorption of electromagnetic energy by the occupying item in the seat]; 
	localizing the object [¶0187; an image of the occupant or object can be obtained using a single receptor and pattern recognition software can be used to locate the head or chest of the occupant or size of the object, for example]; 
	adapting the illumination of the object [¶0281; ECU can turn the LED ON and OFF and compare the resulting images. If the image with LED ON is significantly brighter, then it is identified as nighttime condition and the LED will remain ON; otherwise, it is identified as daytime condition and the LED can remain OFF]; and 
	detecting the object or generating a control command [¶0561; recognize certain people as permitted operators of a vehicle or for granting access to a cargo container or truck trailer. In this case, if a non-recognized person attempts to operate the vehicle or to gain access, the system can disable the vehicle and/or sound an alarm or send a message to a remote site via telematics].

In regard to claim 27, Breed discloses the method according to claim 26. Breed further discloses, 
	wherein prior to signal or data acquisition, a background data acquisition or a connection to the device, sensor or further device is performed [¶0170, ¶0195, ¶0241, ¶0368].

In regard to claim 28, Breed discloses a motor vehicle [Fig.7], including an autonomous driving motor vehicle [official notice], comprising: 
	an object detection device according to claim 16 [see the rejection of claim 16] which is configured to perform a method comprising: 
	acquiring a signal or data [¶0163; receiver will produce a signal representative of the returned waves or energy signals which will thus constitute an absorption signal as it corresponds to the absorption of electromagnetic energy by the occupying item in the seat]; 
	localizing the object [¶0187; an image of the occupant or object can be obtained using a single receptor and pattern recognition software can be used to locate the head or chest of the occupant or size of the object, for example]; 
	adapting the illumination of the object [¶0281; ECU can turn the LED ON and OFF and compare the resulting images. If the image with LED ON is significantly brighter, then it is identified as nighttime condition and the LED will remain ON; otherwise, it is identified as daytime condition and the LED can remain OFF]; and 
	detecting the object or generating a control command [¶0561; recognize certain people as permitted operators of a vehicle or for granting access to a cargo container or truck trailer. In this case, if a non-recognized person attempts to operate the vehicle or to gain access, the system can disable the vehicle and/or sound an alarm or send a message to a remote site via telematics].
	The examiner takes official notice that autonomous cars are unquestionably well-known in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the system of Breed as part of an autonomous vehicle in order to enable a system that does not require constant user operation of the vehicle, as this is a well-known advantage of autonomous cars. 

In regard to claim 29, Breed discloses the motor vehicle according to claim 28. Breed further discloses, 
	wherein the object detection device is designed for autonomous driving, or the control or regulating device is designed for adjusting the position of the vehicle occupant in the vehicle interior, including adjusting the position via a vehicle occupant seat [¶0831-¶0832], of a display device, of a dashboard, of a center console, of a vehicle opening, of a warning device, of a heating device, of an air conditioning device, of a navigation system, of an audio system, of a telephone system, of a video system, of a hologram system or of a positioning mechanism [¶0135; occupant position sensor for use in side impacts and also of a rear of occupant's head locator for use with a headrest adjustment system to reduce whiplash injuries in rear impact crashes].

In regard to claim 30, Breed discloses the motor vehicle according to claim 29. Breed further discloses, 
wherein the positioning mechanism is in operative connection with or is configured to be brought into operative connection with the vehicle occupant seat [¶0831-¶0832. ¶0135; occupant position sensor for use in side impacts and also of a rear of occupant's head locator for use with a headrest adjustment system to reduce whiplash injuries in rear impact crashes], the display device, the dashboard, the center console, the vehicle opening, the warning device, the heating device, the air conditioning device, the navigation system, the audio system, the telephone system, the video system or the hologram system.

In regard to claim 31, Breed discloses an object detection device for detecting at least one moving object in the interior of a motor vehicle [¶0071; determining whether human occupants are present in a passenger compartment of the vehicle, illuminating at least a portion of the interior space with electromagnetic radiation and controlling a reactive system based on the determination as to whether any objects are present in the interior space and the information about the object or objects when present in the interior space. ¶0181; occupant position and location sensor can be used to determine the location of the occupant's eyes and determine whether the occupant is conscious, i.e., whether his or her eyes are open or closed or moving], comprising: 
	a camera system comprising at least one sensor for converting electromagnetic radiation into electrical signals [¶0166; Transducer 8 can also be a source of electromagnetic radiation, such as an LED, and transducers 6 and 10 can be CMOS, CCD imagers or other devices sensitive to electromagnetic radiation or fields] and a lighting device with at least one light source [¶0291; The source of illumination is typically one or more infrared LEDs and if infrared, the images are typically monochromic, although color can effectively be used when natural illumination is available. ¶0419; LED emits a controlled angle, 120° for example, diverging cone of infrared radiation that illuminates the occupant from both sides and from the front and rear. ¶0591-¶0597] and an optic system [¶0416;  optical interior vehicle monitoring sensors ... sensors are optical. ¶0901; image device may include a focusing system which focuses the images onto optical arrays and analyzes the focused images. ¶0953; One or more optical scanners 502, including a light transmitter and receiver, are arranged on the ceiling of the container and can be arranged to scan the upper surfaces of the boxes 503, possibly by moving the length of the container 480, or through a plurality of such sensors]; 
	a control or regulating device which is designed to receive the electrical signals from the camera system [¶0262; processor 109 is embodied with the pattern recognition algorithm thus trained to identify whether a person is the authorized individual by analysis of subsequently obtained data derived from optical images. ¶0267;  active pixel camera 101 obtains images of the environment and provides the images or a representation thereof, or data derived therefrom, to a processor 102. The processor 102 determines at least one characteristic of an object in the environment based on the images obtained by the active pixel camera 101, e.g., the presence of an object in the environment, the type of object in the environment, the position of an object in the environment, the motion of an object in the environment and the velocity of an object in the environment] to generate control commands and to transmit them to the camera system, a further device or a device of the motor vehicle [¶0262-0265; processor 109 can be trained to determine the position of the individuals included in the images obtained by the optical image reception device, as well as the distance between the optical image reception devices and the individuals... another component in the vehicle can be affected or controlled based on the recognition of a particular individual. For example, the rear view mirror, seat, seat belt anchorage point, headrest, pedals, steering wheel, entertainment system, ride quality, air-conditioning/ventilation system can be adjusted]; and 
	a computer or control unit designed to evaluate the electrical signals and/or the data
	wherein the lighting device is configured to illuminate specific areas, including a near field (N) and a far field (F), in the motor vehicle [¶0260; mechanism for moving a beam of radiation through a passenger compartment of the vehicle occupied by the occupant, i.e., a scanning system, can be used. Fig.49, ¶0190; sensor system 9 closer to the user's head than sensor system 8. ¶0166; Elements 6, 8, 10, although described as transducers, are representative of any type of component used in a wave-based or electric field analysis technique, including, e.g., a transmitter, receiver, antenna or a capacitor plate. ¶0291. ¶0591-¶0595. ¶0419; four transducer assemblies are positioned around the seat to be monitored, each can comprise one or more LEDs with a diverging lenses and a CMOS array... LED emits a controlled angle, 120° for example, diverging cone of infrared radiation that illuminates the occupant from both sides and from the front and rear. Fig.8A; transmitter (49) generates a cone of light which illuminates a near range and a far range relative to the transmitter] using at least one of an optical element of the optic system, at least one additional lighting device and an additional camera system [¶0254; infrared transmitter and a pair of optical receivers are used to capture the reflection of the passenger. ¶0257; transmitter/receiver assembly 49, 51 comprises an optical transducer, which may be a camera and an LED, that will frequently be used in conjunction with other optical transmitter/receiver assemblies such as shown at 50, 52 and 54. ¶0419; four transducer assemblies are positioned around the seat to be monitored, each can comprise one or more LEDs with a diverging lenses and a CMOS array. ¶0591-¶0595], wherein at least one of the optical element of the optic system, the at least one additional lighting device and the additional camera system is positioned in the vicinity of the object [Fig.8A through Fig.8D, ¶0419; four transducer assemblies are positioned around the seat to be monitored, each can comprise one or more LEDs with a diverging lenses and a CMOS array], wherein the electrical signals contain at least one distance information contained before a plurality of object points detected by the camera system [¶0265; processor 109 can be trained to determine the position of the individuals included in the images obtained by the optical image reception device, as well as the distance between the optical image reception devices and the individuals. ¶0596-¶0599; by knowing which pixels were illuminated by the reflected light ray along with the geometry of the vehicle, the distance to the point of reflection off of the object can be determined... determining the size or focus of the received pattern, the distance to the object can be determined], 
	wherein the illumination, a detection of a localization of the object or of the object points or the activation of at least one of the lighting devices or camera systems is determined by a state of the motor vehicle [¶0068; Information about the object(s) may be used for numerous purposes including controlling one or more reactive systems coupled to the processor and controlled thereby based on the determination as to whether an object is present in the interior space and the information about the object when present in the interior space. ¶0069; determining whether any objects are present in the interior space based on analysis of the images and when one or more objects are determined to be present, obtaining information about the object or objects based on analysis of the received images. ¶0942; light sensor which measures any part of the visible or infrared part of the spectrum and is calibrated to the ambient light inside the container when the door is closed and which then triggers when light is detected above ambient levels and door is closed. ¶0729; If the system determines that there is a reasonable probability that the driver has fallen asleep, for example, then it can turn on a warning light], the state of the motor vehicle being determined by at least one of a speed, an acceleration, a vehicle seat occupancy [¶0584; For a simplified occupant position measuring system, a combination of seatbelt spool out sensor, seat belt buckle sensor, seat back position sensor, and seat position sensor (the “seat” in this last case meaning the seat portion) can be used either together or as a subset of such sensors to make an approximation as to the location of the driver or passenger in the vehicle. This information can be used to confirm the measurements of the electric field, ultrasonic and infrared sensors or as a stand-alone system], a vehicle seat position, a vehicle seat orientation, a lighting, and a lighting of the vehicle interior [¶0450; if there are significant variations in the intensity of light within the vehicle, and thereby from pixel to pixel, such as would happen when sunlight streams and through a window, the camera can automatically adjust and provide the optimum exposure on a pixel by pixel basis], or by a state of the environment of the motor vehicle [¶0627-¶0630; In the event of an accident, the electronic system associated with the telematics system interrogates the various interior monitoring system memories in processor 20 and can arrive at a count of the number of occupants in the vehicle, if each seat is monitored, and, in more sophisticated systems, even makes a determination as to whether each occupant was wearing a seatbelt and if he or she is moving after the accident... EMS operator knows that there has been an accident, he or she can send a command to the vehicle to control components in the vehicle to cause the components send images and other data so that the situation can be monitored. ¶0281], the state of the environment of the motor vehicle being determined by at least one of weather, day, night [¶0281; ECU can turn the LED ON and OFF and compare the resulting images. If the image with LED ON is significantly brighter, then it is identified as nighttime condition and the LED will remain ON; otherwise, it is identified as daytime condition and the LED can remain OFF], roadway, traffic sign and a traffic situation [¶0627-¶0630. ¶0539. ¶0976-¶0977].
	The examiner notes multiple embodiments of Breed were cited as disclosing the features of the claim. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the multiple embodiments of Breed in a single system in order to allow for a variety of  improved techniques for monitoring interior spaces in vehicles [Breed ¶0061-¶0071, ¶0234, ¶0863-¶0865, ¶1002]. Specifically, as noted by Breed a variety of sensors and systems can be used for a variety of vehicle application purposes and one of ordinary skill in the art would readily appreciate that combining the multiple embodiments would result in a system that benefits from the advantages of each respective embodiment. 

In regard to claim 32, Breed discloses the object detection device of claim 1 (assumed claim 16 for the purposes of examination). Breed further discloses,
 	wherein the object is in form of at least a part of a vehicle occupant [¶0169].

In regard to claim 33, Breed discloses the object detection device of claim 1 (assumed claim 16 for the purposes of examination). Breed further discloses, 
	wherein the control and regulation device is designed to further receive data from at least one of the additional sensor and the further device [Fig.12A, ¶0201].

In regard to claim 34, Breed discloses the object detection device according to claim 20. Breed further discloses, 
	wherein the further device is in form of a mobile device of the object [¶0635-¶0636, ¶0639-¶0641].

In regard to claim 35, Breed discloses the object detection device according to claim 25. Breed further discloses, 
	wherein the duration is determined by a pulse frequency or a pulse length of [¶0213-¶0214, ¶0222-¶0224, ¶0588, ¶0613, ¶0743, ¶0813, ¶0827-¶828] wherein the spectral frequency lies above or below the visible light [¶0564, ¶0614-¶0615, ¶0718].

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 2007/0262574) (hereinafter Breed) in view of Qin et al. (US 2019/0077323) (hereinafter Qin).

In regard to claim 36, Breed discloses the motor vehicle according to claim 29. Although Breed does not explicitly disclose, wherein the center console includes a retractable or movable center console. However Qin discloses, 
	wherein the center console includes a retractable or movable center console [¶0054-¶0055; a center console of a vehicle may include a storage compartment 210... selectively raise one of the cup holder 220 and the storage compartment 210 ¶0062-¶0063].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the motor vehicle disclosed by Breed with the movable/retractable center console as disclosed by Qin in order to allow for easy access and storage of items relative to the center console [Qin ¶0004-¶0010, ¶0055, ¶0069]. As disclosed by Qin, opening and closing storage compartments in a center console allows a user to store items in a convenient manner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        July 13, 2022